Citation Nr: 0808957	
Decision Date: 03/18/08    Archive Date: 04/03/08	

DOCKET NO.  04-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.   

2.  Entitlement to service connection for polymyositis.   

3.  Entitlement to service connection for myasthenia gravis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

The veteran had active service from April 1990 to November 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2003 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

At the time of the veteran's BVA hearing at the RO in 
June 2007 there were two issues then prepared for appellate 
review, specifically entitlement to service connection for 
tinnitus and entitlement to an increased evaluation for 
hemorrhoids.  However, at that hearing the veteran withdrew 
the issue of entitlement to an increased evaluation for 
hemorrhoids.  As such, that matter will not be addressed in 
this decision.  

The issues of entitlement to service connection for 
polymyositis and myasthenia gravis will be addressed in the 
REMAND portion of this decision below.  These matters are 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on her part is necessary


FINDING OF FACT

The veteran currently has tinnitus that is causally or 
etiologically related to service.  




CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2003 and January 2005.  

While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, as is the situation in 
this case, Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
RO will, upon issuance of this decision, assign a disability 
rating and an effective date for service connection.  The 
veteran will then have an opportunity to express disagreement 
with either, or both, the evaluation and effective date 
assigned by the RO.  As such, proceeding with a decision 
without that additional notice will not prejudice the 
veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

Also, given the favorable determination with respect to the 
claim for service connection for tinnitus, any defect or 
deficiency with respect to the VA's duty to notify and duty 
to assist would amount to harmless error since this decision 
represents a complete grant of the benefit sought on appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that she has tinnitus that 
is related to service.  The veteran reports that she 
performed duties as an aviation supply clerk during service 
and worked in hangars and flight lines.  She asserts that, as 
a result of these duties, she was exposed to noise from 
engines from planes and helicopters on a constant basis.  

A review of the evidence of record reflects that the 
veteran's DD 214 (Certificate of Release or Discharge From 
Active Duty) shows that she served as an aviation supply 
clerk in excess of eight years.  While it is not clear 
whether this military occupational specialty would have 
placed the veteran in proximity to aircraft noise, as she has 
contended, the Board has no reason to doubt the veteran's 
statements and testimony regarding her service duties, and 
there is no affirmative evidence which shows the veteran was 
not exposed to noise during service.  As such, the Board 
finds that the veteran was exposed to noise during service, 
as she has related, and that this is consistent with the type 
and circumstances of the veteran's service as shown by 
service records.  38 U.S.C.A. § 1154(a).  

Further review discloses that the veteran's service medical 
records contain no evidence of complaints, treatment or 
diagnosis of tinnitus.  However, the veteran filed a claim 
for service connection for tinnitus that was received by the 
RO on February 26, 1999, a little more than three months 
following the veteran's separation from service on 
November 16, 1998.  In response to that claim the veteran was 
afforded a VA audiological examination in April 1999 at which 
time she reported that she experienced constant unilateral 
tinnitus of the right ear and reported service related noise 
exposure consisting of aircraft engines, ground maintenance 
machinery and fork lifts.  The veteran reported that her 
tinnitus began in 1993 and that it did not follow any 
specific incident or circumstance.  Following that 
audiological examination further ENT evaluation was 
recommended for the veteran's unilateral tinnitus of the 
right ear.  While it does not appear that any further ENT 
evaluation was accomplished at that time, or recently, a 
June 2004 VA outpatient treatment record shows the veteran 
reported sensitivity in the right ear consisting of a ringing 
and muffled sound, and a record dated in May 2005 showed the 
veteran reported complaints of right ear tinnitus since 
service.  

Based on this record, the Board finds that there is a basis 
for granting service connection for tinnitus.  As indicated 
above, the Board has determined that the veteran was exposed 
to loud noise during service, and the record reflects that 
the veteran has been shown to have tinnitus, specifically 
tinnitus of the right ear following separation from service.  
The only remaining question is whether it manifested in 
service, or whether there is otherwise a relationship between 
the veteran's post service tinnitus and the noise she was 
exposed to during service.

In this regard, the Board finds that the veteran's complaint 
of tinnitus a little over three months following her 
separation from service, coupled with her credible report to 
a VA examiner in April 1999 that tinnitus had been present 
since 1993, combine to create at least a reasonable doubt as 
to whether the veteran's tinnitus actually had its onset in 
service.  Therefore, resolving any reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
tinnitus is established.  


ORDER

Service connection for tinnitus is granted.  


REMAND

With respect to the claims for service connection for 
polymyositis and myasthenia gravis, the Board notes that 
service connection for these disabilities was denied by 
rating decision dated in September 2006 and that the veteran 
expressed disagreement with the denial of service connection 
in February 2007.  The RO issued a Statement of the Case with 
respect to those issues on September 21, 2007.  The cover 
letter to that document informed the veteran that she must 
file her appeal within 60 days from the date of this letter 
or within the remainder, if any, of the one year period from 
the date of the letter notifying you of the action taken that 
you have appealed.  

The veteran then filed, through her representative a VA Form 
9 (Appeal to Board of Veterans' Appeals) that was date 
stamped as received by the RO on November 21, 2007, within 60 
days of the date of the Statement of the Case.  However, the 
Board's data base concerning appeals, the Veteran's Appeals 
Control and Locator System (VACOLS 3) reflects that 9 days 
later, on November 30, 2007, the RO closed the appeal with 
respect to those issues because of the appellant's failure to 
respond, apparently unaware that a timely substantive appeal 
had been received.  Under these circumstances, the Board has 
included those two issues on the title page of this decision.  

However, in the veteran's Substantive Appeal with respect to 
these issues she requested a hearing before the BVA at the 
RO.  While the veteran was afforded such a hearing in 
June 2007, that hearing clearly only addressed the issues 
then on appeal, and did not address the issues of entitlement 
to service connection for polymyositis and myasthenia gravis.  
Since the failure to afford the veteran a hearing on these 
issues would constitute a denial of due process that could 
result in any BVA decision being vacated, 38 C.F.R. § 20.904, 
this matter must be addressed prior to any appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, this case is REMANDED for the following action:  

The veteran should be scheduled for a BVA 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity 
in connection with her claims for service 
connection for polymyositis and 
myasthenia gravis.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she is notified.  



	                     
______________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


